 Case: 4:20-mc-00169-RLW Doc. #: 7 Filed: 07/17/20 Page: 1 of 1 PageID #: 19



                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DOCK MCNEELY,                                    )
                                                 )
              Petitioner,                        )
                                                 )
       V.                                        )           No. 4:20-mc-00169-RL W
                                                 )
LOUBLANAS,                                       )
                                                 )
                                                 )
              Respondent.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff's motion to have his judgment filed as a separate

document. (Docket No. 6). Having reviewed the motion, the Court finds that it should be granted.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's motion to have his judgment filed as a

separate document (Docket No. 6) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall file Docket No. 1-1, the Order




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE
